DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 13-17 in the reply filed on 09/28/2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ozone generator device in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Looking to the disclosure, it appears the corresponding structure comprises ceramic ozone generating plates and equivalent according to paragraph [0022].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the odor or grease load" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, it is interpreted that the sensor senses some contaminant load.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faddis (US 5,344,622).
	Regarding claim 13, Faddis (US 5,344,622) teaches a method for generating and dispersing ozone (Column 1 lines 6-11), comprising: providing an ozone injection system (Fig. 3 and 6 ozone generation tube 79) including an ozone generator device (ozone generation tube 79, Column 4 lines 25-28) with an outlet for dispersing ozone (fig. 3 at valve 81 or fig. 6 upstream of transfer line 81a proximate thermistor 97), a first elongate device with a first end and a second end, the first end of the first elongate device is engaged to the outlet of the ozone generator device (fig. 6 transfer line indicated at 81a), an elbow portion with a first end and a second end (T connector 95 in fig. 6), the first end of the elbow portion is engaged to the second end of the first elongate device, a second elongate device with a first end and a second end (second elongate device being the line indicated at 83a in fig. 6), the first end of the second elongate device is engaged to the second end of the elbow portion (seen in fig. 6), and at least one opening is located on the second elongate device (opening indicated in fig. 6 as “to sterilizing chamber 35”); producing ozone in the ozone generator device (Column 4 lines 26-29), dispersing ozone through the at least one opening in the second elongate device (Column 8 lines 29-33).
	Regarding claim 17, Faddis further teaches a sensor for sensing ozone in indoor air (Column 8 lines 37-43 sensing probes 54 and 56).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Faddis (US 5,344,622) as applied to claims 13 and 17 above and further in view of Benedek (US 2019/0240371).
Regarding claim 14, Faddis teaches all the limitations of claim 13, but appears to be silent with regards to a contaminant sensor.
Benedek (US 2019/0240371) teaches an ozone sterilizing device (abstract) comprising sensors to detect a contaminant content of the space to be treated (Paragraphs [0085], [0141]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Faddis such that the system includes a contaminant sensor as taught by Benedek to arrive at the claimed invention. One would have been motivated to do so in order to better treat the desired space in view of present contamination.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faddis (US 5,344,622) as applied to claims 13 and 17 above and further in view of Robinson (US 11,371,719).
Regarding claim 15, Faddis teaches all the limitations of claim 13, but appears to be silent with regards to a sensor for sensing a cooking operation.
Robinson (US 11,371,719) with an effective filing date of 06/01/2017, teaches a cooking exhaust hood ventilation system using ozone to clean air in a cooking exhaust hood (Column 2 lines 24-50) comprising sensors for sensing an exhaust condition indicated by a temperature sensor (Column 4 lines 33-40) that senses a cooking load (Column 4 lines 45-55). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the elongated devices connected via an elbow portion for distributing ozone in the kitchen exhaust hood ozone sterilizing system taught by Faddis in the cooking exhaust hood ventilation system taught by Robinson to arrive at the claimed invention. One would have been motivated to do so to successfully sterilize a cooking exhaust as desired to arrive at an improved device. The combination of familiar prior art elements according to known methods to arrive at results that are nothing more than predictable is prima facie obviousness. MPEP 2143(I)(A) for more details.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faddis (US 5,344,622) as applied to claims 13 and 17 above and further in view of Ajemian (US 2020/0338569).
Regarding claim 16, Faddis teaches all the limitations of claim 13 but appears to be silent with regards to a kitchen exhaust hood.
Ajemian (US 2020/0338569) with an effective filing date of 02/01/2018, teaches an ozone distribution system (Figs. 5-6, 15-17, Paragraph [0085]) installed in a kitchen exhaust hood (Paragraph [0110]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the elongated devices connected via an elbow portion for distributing ozone in the kitchen exhaust hood ozone sterilizing system taught by Faddis in the system taught by Ajemian to arrive at the claimed invention. One would have been motivated to do so to form the ozone want 190 according to known effective means to arrive at an improved device. The combination of familiar prior art elements according to known methods to arrive at results that are nothing more than predictable is prima facie obviousness. MPEP 2143(I)(A) for more details. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.H./               Examiner, Art Unit 1799 

/SEAN E CONLEY/               Primary Examiner, Art Unit 1799